Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
Applicant's amendment filed on 06/20/2021 has been entered.  Claims 40-41, 43-46, and 86 have been amended.  Claim 42 have been cancelled.  Claims 120-130 have been added.  Claims 40-41, 43-47, 86, and 120-130 are still pending in this application, with claims 40 and 86 being independent.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nancy Gamburd on 03/02/2022.
The application has been amended as follows: 
In the Information Disclosure Statement (IDS) filed 06/20/2021,  U.S Patent Application 2007/9179537 has been changed to 2007/0179537.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the apparatus comprises a first multiplexer comprising a first plurality of switches, a second multiplexer comprising a second plurality of switches, an electrode array comprising a plurality of electrodes, a switchable voltage offset circuit and switchable grounding circuit, that can be used for concurrent stimulation and recording using the same array of electrodes. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792